Exhibit 10.39

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into by and
between KOSAN BIOSCIENCES INCORPORATED, a Delaware corporation having an address
at 3832 Bay Center Place, Hayward, CA 94545 (the “Company”), and MARGARET A.
HORN, an individual, having an address at _________________, (“Consultant”),
effective as set forth in Section 8.3 herein.

RECITALS

WHEREAS, Consultant previously served as the Company’s Senior Vice President,
Legal and Corporate Development and General Counsel and has resigned her
employment effective August 24, 2007;

WHEREAS, given her prior service to the Company, Consultant has skills and
knowledge in the Company’s field of endeavor and thus is well suited to advise
the Company; and

WHEREAS, the Company desires that Consultant advise and consult with the Company
in Consultant’s area of expertise and on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

1. CONSULTING SERVICES. Consultant shall provide consulting services to the
Company, the specific nature and amount of which shall be as described generally
in Exhibit A and in accordance with the Company’s more specific instructions.
Exhibit A lists Consultant’s main contact person for the Services, and this
person will be the primary source of Company’s more specific instructions
regarding the Services. The Company may change Consultant’s main contact upon
written notice. Consultant will perform the Services in strict accordance with
Exhibit A and the Company’s other directions, using Consultant’s highest degree
of professional skill and expertise.

Consultant shall render the Services at such times and in such quantities as are
set forth in Exhibit A. Consultant shall perform the Services at the Company’s
principal place of business, another Company location, or at other places set
forth in Exhibit A.

2. COMPENSATION. Company shall compensate Consultant in accordance with Exhibit
A for Services actually provided by Consultant in accordance with this
Agreement.

3. AMENDMENTS TO EXHIBIT A. Exhibit A sets forth the specifics of the Services,
the location of the Services and compensation for the Services as of the
Effective Date. Exhibit A may only be amended by a writing signed by an
authorized representative of each party (in the case of the Company, a person
having a seniority level of Senior Vice President or higher).

 

1



--------------------------------------------------------------------------------

4. INDEPENDENT CONTRACTOR STATUS. It is understood and agreed that Consultant is
an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company. Consultant agrees not to hold
Consultant out as, or give any person any reason to believe that Consultant is
an employee, agent, joint venturer or partner of the Company. Consultant will
not be eligible for any employee benefits, nor will the Company make deductions
from any amounts payable to Consultant for taxes or insurance (except to the
extent the Company is required by law to do so). All payroll and employment
taxes, insurance, and benefits shall be the sole responsibility of Consultant.
Consultant retains the right to provide services for others during the term of
this Agreement and is not required to devote Consultant’s services exclusively
for the Company, provided that, during the term of this Agreement, Consultant
may not provide services (as a consultant, employee, or in any other status) to
a competing entity of the Company, or engage in activities that compete with the
Company or that otherwise conflict with his duties to the Company hereunder.

5. NO SOLICITATION. During the term of this Agreement and for one (1) year after
its termination, Consultant will not personally or through others recruit,
solicit or induce, or attempt to recruit, solicit or induce, any employee or
independent contractor of the Company to terminate his or her employment or
contractor relationship, as applicable, with the Company.

6. CONFIDENTIAL INFORMATION.

6.1 Company Information. During the term of this Agreement and in the course of
Consultant’s performance hereunder, Consultant may receive or otherwise be
exposed to confidential or proprietary information relating to the Company’s
technology know-how, data, inventions, developments, plans, business practices
or strategies. Such confidential or proprietary information of the Company
(collectively referred to as “Information”) may include but not be limited to:
(i) confidential or proprietary information supplied to Consultant with the
legend “Confidential” or equivalent; (ii) the Company’s marketing and customer
support strategies, financial information (including sales, costs, profits and
pricing methods), internal organization, employee information, and customer
lists; (iii) the Company’s technology, including, but not limited to,
discoveries, inventions, research and development efforts, data, software, trade
secrets, processes, samples, media and/or cell lines (and procedures and
formulations for producing any such samples, media and/or cell lines), vectors,
viruses, assays, plasmids, formulas, methods, product and know-how and show-how;
(iv) all derivatives, improvements, additions, modifications, and enhancements
to any of the above, including any such information or material created or
developed by Consultant under this Agreement; or (v) information of third
parties as to which the Company has an obligation of confidentiality. Consultant
agrees that any Information provided to Consultant prior to the Effective Date
shall be considered “Information” and protected hereunder.

Consultant acknowledges the confidential and secret character of the Information
and agrees that the Information (with the exception of information in category
(v)) is the sole, exclusive and extremely valuable property of the Company.
Accordingly, Consultant shall not reproduce any of the Information without the
applicable prior written consent of the Company, use the Information except in
the performance of this Agreement, nor disclose all or any part of the
Information in any form to any third party, either during or after the term of
this Agreement. Upon termination of this Agreement for any reason, including
expiration of term, Consultant agrees to cease using and to return to the
Company all whole and partial copies of the Information.

 

2



--------------------------------------------------------------------------------

Consultant shall not remove from the premises of Company or otherwise transfer
to any third party any materials to which Company provides Consultant access,
unless Consultant has express advance written consent from Company.

6.2 Other Employer Information. Consultant agrees that Consultant will not,
during Consultant’s engagement with the Company, improperly use or disclose any
proprietary information or trade secrets of Consultant’s former or concurrent
employers or companies with which Consultant has or has had a consulting or
other relationship, if any, and that Consultant will not bring onto the premises
of the Company any unpublished documents or any property belonging to
Consultant’s former or concurrent employers or companies unless consented to in
writing by said employers or companies.

6.3 Third Party Information. Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. Consultant agrees that Consultant owes the Company and
such third parties, both during the term of Consultant’s engagement and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation (except in a manner that is consistent with the Company’s agreement
with the third party) or use it for the benefit of anyone other than the Company
or such third party (consistent with the Company’s agreement with the third
party).

7. INVENTIONS.

7.1 Disclosure of Inventions. Consultant shall promptly and fully disclose to
the Company any and all ideas, improvements, inventions, know-how, techniques
and works of authorship learned, conceived or developed by Consultant pursuant
to Consultant’s performance of the Services for the Company or pursuant to any
services provided to the Company prior to the Effective Date (together with all
intellectual property rights therein (including without limitation patent
applications and patents), the “Consulting Inventions”). Consultant shall keep
and maintain adequate and current records (in the form of notes, sketches,
drawings or in any other form that may be required by the Company) of all work
performed relating to the Services, including all proprietary information
developed relating thereto. Such records shall be available to and remain the
sole property of the Company at all times.

7.2 Inventions Assigned to the Company. Consultant agrees that any and all
Consulting Inventions shall be the sole and exclusive property of the Company.
Accordingly, Consultant hereby assigns to the Company all Consultant’s right,
title and interest in and to the Consulting Inventions, and agrees to execute
and deliver all documents and take all reasonable, lawful actions to assist the
Company to evidence or record such assignment or perfect or enforce the
Consulting Inventions. Further, if Company is unable, after making reasonable
inquiry, to obtain Consultant’s signature on any such documents, Consultant
hereby appoints Company as Consultant’s attorney-in-fact to execute and deliver
such documents.

 

3



--------------------------------------------------------------------------------

7.3 Proprietary Information and Inventions of Concurrent Employers. The Company
acknowledges that Consultant may be concurrently employed by others during the
course of this Agreement. The Company shall have no rights to the proprietary
information or inventions developed by Consultant during the course of
his employment with such concurrent employers.

8. RELEASE OF CLAIMS. In exchange for the compensation and benefits to be
provided to Consultant by the Company pursuant to this Agreement (including the
continued vesting of Consultant’s Stock Options as set forth in Exhibit A),
Consultant hereby provides the following Release:

8.1 General Release. Consultant hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, arising out of or
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or on the date that Consultant signs this Agreement (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (1) all
claims arising out of or in any way related to Consultant’s employment with the
Company or the termination of that employment; (2) all claims related to
Consultant’s compensation or benefits, including salary, bonuses, relocation
benefits, housing assistance, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership or
equity interests; (3) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act (as amended) (“ADEA”), the federal
Family and Medical Leave Act, the California Labor Code (as amended), the
California Family Rights Act, and the California Fair Employment and Housing Act
(as amended).

8.2 Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification Consultant may have pursuant to any written
indemnification agreement to which she is a party, the charter, bylaws, or
operating agreements of any of the Released Parties, or under applicable law; or
(ii) any rights which are not waivable as a matter of law. In addition,
Consultant understands that nothing in this Release prevents her from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that Consultant acknowledges and agrees that
she shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein. Consultant hereby
represents and warrants that, other than the Excluded Claims, she is not aware
of any claims she has or might have against any of the Released Parties that are
not included in the Released Claims.

 

4



--------------------------------------------------------------------------------

8.3 ADEA Waiver. Consultant acknowledges that she is knowingly and voluntarily
waiving and releasing any rights she may have under the ADEA, and that the
consideration given for the waiver and release in the preceding paragraphs is in
addition to anything of value to which she is already entitled. Consultant
further acknowledges that she has been advised by this writing that: (1) her
waiver and release do not apply to any rights or claims that may arise after the
date she signs this Agreement; (2) she should consult with an attorney prior to
signing this Agreement (although she may choose voluntarily not to do so);
(3) she has twenty-one (21) days to consider this release (although she may
choose voluntarily to sign this Agreement earlier); (4) she has seven (7) days
following the date she signs this Agreement to revoke this ADEA waiver by
providing written notice of revocation to the Company’s Chief Executive Officer;
and (5) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth calendar day after the
date she signs it provided that she does not revoke the ADEA Waiver contained in
this Section 8.3 (the “Effective Date”).

8.4 Section 1542 Waiver. CONSULTANT UNDERSTANDS THAT THIS RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. Consultant acknowledges that
she has read and understands Section 1542 of the California Civil Code which
reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Consultant hereby expressly
waives and relinquishes all rights and benefits under that section and any law
or legal principle of similar effect in any jurisdiction with respect to her
release of claims herein, including but not limited to my release of unknown and
unsuspected claims.

8.5 Representations. Consultant hereby represents and warrants that: (1) she has
been paid all compensation owed and for all hours worked; (2) she has not earned
and is not owed any bonus or incentive compensation; (3) she is not owed any
relocation benefits; (4) she has received all the leave and leave benefits and
protections for which she is eligible, pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise; and (5) she has not
suffered any on-the-job injury for which she has not already filed a workers’
compensation claim.

8.6 Covenants. Consultant further agrees: (1) not to disparage any of the
Released Parties in any manner likely to be harmful to its or their business,
business reputations, or personal reputations (although she may respond
accurately and fully to any question, inquiry or request for information as
required by legal process); (2) not to voluntarily (except in response to legal
compulsion) assist any third party in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against any of the Released Parties; and (3) to reasonably cooperate with the
Company by voluntarily (without legal compulsion) providing accurate and
complete information, in connection with either or both parties’ actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters, arising from events, acts, or
failures to act that occurred during the period of Consultant’s employment.

 

5



--------------------------------------------------------------------------------

9. TERMINATION. Either party may terminate this Agreement at any time by giving
the other party thirty (30) days written notice. Either party may terminate this
Agreement upon written notice in the case of material breach of the terms of
this Agreement by the other party, if such breach remains uncured thirty
(30) days after written notice of such breach is sent by the terminating party.
In the event of any termination, Consultant shall cease work immediately, unless
otherwise advised by the Company, shall return to the Company all Information,
Consulting Inventions, and other materials belonging to the Company, and shall
notify the Company of costs incurred up to the termination date. Sections 5, 6,
7, 8, 10, 11 and 12 of this Agreement shall survive any termination of this
Agreement. In the event that the Agreement is not terminated earlier as provided
herein, it shall expire by its terms, and terminate, on January 3, 2008 unless
the parties agree in writing to extend the term of the Agreement.

10. COMPLIANCE WITH APPLICABLE LAWS. Consultant warrants that all material
supplied and work performed under this Agreement complies with or will comply
with all applicable United States and foreign laws and regulations.

11. Assignment; Benefit. This Agreement is for the personal services of
Consultant and may not be assigned by Consultant. Consultant may not delegate
any of Consultant’s duties under this Agreement nor shall it be assignable by
Consultant by operation of law, without the prior written consent of the
Company. This Agreement may be assigned at any time by the Company in its
discretion, provided that Consultant would not be required to perform personal
services for any entity other than an entity (a) affiliated with the Company or
(b) that has merged with or acquired all or substantially all of the Company’s
assets to which the Services relate. The parties’ rights and obligations under
this Agreement will bind and inure to the benefit of their respective
successors, heirs, executors, and administrators and permitted assigns.

12. LEGAL AND EQUITABLE REMEDIES. Consultant hereby acknowledges and agrees that
if Consultant breaches this Agreement, including, without limitation, by the
actual or threatened disclosure of Information or Consulting Inventions without
the prior express written consent of the Company, the Company will suffer an
irreparable injury, such that no remedy at law will afford it adequate
protection against, or appropriate compensation for, such injury. Accordingly,
Consultant hereby agrees that the Company shall be entitled to specific
performance of Consultant’s obligations under this Agreement, as well as such
further relief as may be granted by a court of competent jurisdiction.

13. GOVERNING LAW; SEVERABILITY. This Agreement shall be governed by and
construed according to the laws of California, without giving effect to its
conflict of laws rules. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, that provision shall be severed
and the remainder of this Agreement shall continue in full force and effect. Any
disputes arising under this Agreement shall be resolved by trial to a judge as
the finder of fact seated in a court of competent subject matter jurisdiction in
San Mateo or San Francisco counties, California. Each party hereby consents to,
and waives any defenses that party may have to or conflicting with, the personal
jurisdiction and venue of all such courts or relating to trial to a judge
(including without limitation the defense of forum non conveniens).

 

6



--------------------------------------------------------------------------------

14. COMPLETE UNDERSTANDING; MODIFICATION. This Agreement constitutes the final,
exclusive and complete understanding and agreement of the Company and Consultant
with respect to the subject matter hereof. There are no other understandings,
agreements, representations or warranties between the parties with respect to
that subject matter other than those set forth in this Agreement. Any waiver,
modification or amendment of any provision of this Agreement shall be effective
only if in writing and signed by a Company officer.

15. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing. Either party may update its notice address
by written notice to the other party.

 

If to the Company:

  

If to the Consultant:

Kosan Biosciences Incorporated

3832 Bay Center Place

Hayward, CA 94545

Attention: Chief Executive Officer

  

Margaret A. Horn

[Address]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

KOSAN BIOSCIENCES INCORPORATED     MARGARET A. HORN /s/ Robert G. Johnson, Jr.  
  /s/ Margaret A. Horn PRINTED NAME: Robert G. Johnson, Jr.     PRINT NAME:
Margaret A. Horn TITLE: President & CEO     SOCIAL SECURITY
NUMBER:____________________

 

7



--------------------------------------------------------------------------------

EXHIBIT A

WORK PLAN; COMPENSATION

Work Plan:

Consultant will provide general consulting services as requested from time to
time. Consultant’s primary contact at the Company shall be Robert G. Johnson,
M.D., Ph.D., President and Chief Executive Officer.

Term of Service:

Until January 3, 2008, unless earlier terminated in accordance with this
Agreement, or extended by mutual written agreement of Consultant and an officer
of the Company.

Compensation:

Consultant shall be paid $250 per hour actually spent performing the Services
(excluding de minimis Services), not to exceed ten (10) hours per month without
the Company’s prior written approval. Payments will be processed within thirty
(30) days after receipt by Company of Consultant’s itemized invoice therefor
(which invoice shall contain a written description of the day(s) that Consultant
provided services, the amount of time, and a description of the provided
services with respect to all time invoiced).

Stock Option Awards:

Consultant and the Company agree to the following regarding the stock option
grants (the “Options”) provided to Consultant in connection with Consultant’s
former employment with the Company:

To the maximum extent consistent with the Company’s 2006 Equity Incentive Plan
(the “2006 Plan”) and Consultant’s option agreement(s) under the 2006 Plan,
Consultant’s service to the Company under the Consulting Agreement shall
constitute “Continuous Service” (as defined in the 2006 Plan) and vesting of the
Options under the 2006 Plan will continue so long as there is no termination or
interruption of Consultant’s Continuous Service. Once a termination or
interruption of Consultant’s Continuous Service occurs (which will be no later
than the termination of the Consulting Agreement), then Consultant will be
entitled to exercise any vested shares subject to the Options under the 2006
Plan within ninety (90) days thereafter (but in no event later than the
expiration of the term of such Option as set forth in the option agreement(s))
pursuant to the terms and conditions of the 2006 Plan and Consultant’s option
agreement(s).

To the maximum extent consistent with the Company’s 1996 Stock Option Plan (the
“1996 Plan”) and Consultant’s option agreement(s) under the 1996 Plan,
Consultant’s service to the Company under the Consulting Agreement shall result
in Consultant being a “Service Provider” (as defined in the 1996 Plan) and
vesting of the Options under the 1996 Plan will continue so long as there is no
termination or interruption of Consultant’s status as a Service Provider. Once a
termination or interruption of Consultant’s status as a Service Provider occurs
(which will be



--------------------------------------------------------------------------------

no later than the termination of the Consulting Agreement), then Consultant will
be entitled to exercise any vested shares subject to the Options under the 1996
Plan within such period of time as is specified in the Consultant’s option
agreement(s) under the 1996 Plan (but in no event later than the expiration of
the term of such Option as set forth in the option agreement(s)) pursuant to the
terms and conditions of the 2006 Plan and Consultant’s option agreement(s). In
the absence of a specified time in the option agreement(s), any Options under
the 1996 Plan shall remain exercisable for three (3) months following the
termination or interruption of Consultant’s status as a Service Provider.